UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6947


CHARLES DELAND JACKSON, JR.,

                    Plaintiff - Appellant,

             v.

M. WADE, Sheriff; A. GREGORY, Under Sheriff - Head of Operation; OFFICER
MILLER, Deputy/Mailroom; OFFICER DISMUKE, Deputy/Mailroom,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:20-cv-00114-LMB-IDD)


Submitted: November 18, 2021                                Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Deland Jackson, Jr., Appellant Pro Se. Simone T. Williams, Leslie A.
Winneberger, HARMAN CLAYTOR CORRIGAN & WELLMAN, Glen Allen, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Deland Jackson, Jr., seeks to appeal the district court’s order denying relief

on his 42 U.S.C. § 1983 complaint. We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on April 19, 2021. Jackson filed the notice of

appeal, at the earliest, on June 14, 2021. Because Jackson failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We deny Jackson’s motion to appoint counsel and we dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2